Citation Nr: 1009260	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954, 
including combat service during the Korean Conflict, and his 
decorations included the Purple Heart Medal.  He died in 
January 2008, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death, 
and he was not a former prisoner of war (POW).

2.  The appellant has not asserted that any rating decision 
issued during the Veteran's lifetime contained clear and 
unmistakable error. 


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary. See Mason v. Principi, 16 
Vet. App. 129 (2002).

The appellant seeks entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318. The Veteran was 
discharged from service in May 1954 and he died in January 
2008. At the time of his death, service connection was in 
effect for posttraumatic stress disorder (PTSD)(rated as 50 
percent disabling), hearing loss (rated as 20 percent 
disabling), tinnitus (rated as 10 percent disabling), and a 
mortar fragment wound of the right arm (rated as 
noncompensable). In addition, the Veteran was in receipt of a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), effective 
August 30, 2002.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former prisoner of war who died after September 
30, 1999. The total rating may be either schedular or based 
upon unemployability. 38 U.S.C.A. § 1318.

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively. 38 C.F.R. § 3.22.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 for 
an award of DIC benefits are clearly not met. First, the 
Veteran plainly did not meet the durational requirement for a 
TDIU rating under 38 U.S.C.A. § 1318. As noted above, he was 
discharged from service in May 1954 and died in January 2008. 
Further, the TDIU award was effective August 30, 2002, and 
thus he was not rated totally disabled for a continuous 
period of at least 10 years immediately preceding death; nor 
was he rated totally disabling continuously since his release 
from active duty and for a period of not less than five years 
immediately preceding death. In addition the Veteran was not 
a former POW.

Further, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision that were not previously considered by VA and that 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively. In this regard, 
the Board has identified no such records that establish that 
he was entitled to a total service-connected disability 
rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994). Accordingly, for the reasons discussed 
above, the Board finds that the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318.

In reaching this determination, it is sympathetic to the 
appellant's claim and does not wish in any way to diminish 
the Veteran's service. However, the Board is precluded from 
granting the claims on an equitable basis and instead is 
constrained to follow the specific provisions of law. See 38 
U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318, is 
denied.


REMAND

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, the United States Court of Appeals for Veterans Claims 
(Court) has held section 5103(a) notice must be tailored to 
the claim. Hupp v. Nicholson, 21 Vet. App. 342 (2007). The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Id.

In this case, during his lifetime, service connection was in 
effect for PTSD)(rated as 50 percent disabling), hearing loss 
(rated as 20 percent disabling), tinnitus (rated as 10 
percent disabling), and a mortar fragment wound of the right 
arm (rated as noncompensable). To date, VA has not provided 
the appellant with notice consistent with the Court's holding 
in Hupp.  This must be accomplished. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and Hupp.  The letter 
should explain, what, if any, information 
and (medical and lay) evidence not 
previously provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (1) a statement of 
the conditions for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the appellant and which 
portion, if any, VA will attempt to obtain 
on her behalf.

2.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
an appropriate VA examiner.  After his or 
her review, the examiner must opine as to 
whether it is at least as likely as not 
that the Veteran's death from an accident 
that resulted in traumatic subarachnoid 
hematoma and blunt trauma to the head was 
related to his combat service or to his 
service-connected disabilities, alone or 
in the aggregate, and in particular, his 
service-connected PTSD.  In doing so, the 
examiner must acknowledge and comment on 
the appellant's report regarding the 
severity of the Veteran's PTSD.  The 
rationale for any opinion expressed should 
be provided in a legible report.  

3.  The RO must then readjudicate the 
appellant's claim of service connection 
for the cause of the Veteran's death.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


